Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Bed Bath & Beyond Inc.: We consent to the incorporation by reference in the registration statements (Nos. 33-63902, 33-87602, 333-18011, 333-75883, 333-64494, 333-126169 and 333-182528) on Form S-8 and in the registration statement (No. 333-197267) on Form S-3 of Bed Bath & Beyond Inc. of our reports dated April 28, 2015, with respect to the consolidated balance sheets of Bed Bath & Beyond Inc. and subsidiaries as of February 28, 2015 and March 1, 2014 and the related consolidated statements of earnings, comprehensive income, shareholders’ equity and cash flows for each of the fiscal years in the three-year period ended February 28, 2015 and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of February 28, 2015, which reports appear in the February 28, 2015 annual report on Form 10-K of Bed Bath & Beyond Inc. and subsidiaries. /s/ KPMG LLP Short Hills, New Jersey April 28, 2015
